IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0630
                               Filed May 15, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBIN RAY KEITH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lucas County, Patrick W.

Greenwood, Judge.



      Robin Keith appeals following pleas of guilty. AFFIRMED.



      Jeffrey M. Lipman of Lipman Law Firm, P.C., West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Tabor, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


DANILSON, Senior Judge.

       Pursuant to a plea agreement, Robin Keith agreed to plead guilty to

exercising control over stolen property in the second degree in exchange for the

dismissal of a third-degree burglary charge. The plea agreement also involved two

other felony cases, in which the State agreed to amend a first-degree burglary

charge to two serious misdemeanors and a felony forgery charge to an aggravated

misdemeanor forgery charge. Keith entered written guilty pleas to the reduced

and amended offenses. He waived preparation of a presentence investigation

report and proceeded to immediate sentencing. No motion in arrest of judgment

was filed.

       Keith appeals, contending trial counsel was ineffective and the court erred

in accepting his plea.     He asserts the “strong and unfamiliar psychological

medication” he was taking interfered with his cognitive abilities and prevented him

from understanding his rights and the consequences of entering a guilty plea. He

argues counsel failed to file a motion in arrest of judgment and failed to investigate

the cognitive effects of his medications.       Keith also claims the record was

inadequate to determine if the medications interfered with his understanding of the

proceedings.

       We conclude the record before us is not adequate to explore this ineffective-

assistance-of-counsel claim and we preserve the claim for possible postconviction-

relief proceedings. See State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012) (noting

we resolve ineffectiveness claims on appeal only when the record is adequate).

       AFFIRMED.